Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-20-2006

Petruska v. Gannon Univ
Precedential or Non-Precedential: Precedential

Docket No. 05-1222




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Petruska v. Gannon Univ" (2006). 2006 Decisions. Paper 791.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/791


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                        No. 05-1222


                  LYNETTE M. PETRUSKA,
                                  Appellant

                            v.

     GANNON UNIVERSITY; THE BOARD OF TRUSTEES OF
         GANNON UNIVERSITY; WILLIAM I. ALFORD, II;
          ROBERT H. ALLSHOUSE; JOSEPH F. ALLISON;
       MICHAEL P. ALLISON, REV.; JAMES A. BALDAUF;
          L. SCOTT BARNARD; GEORGE J. BEHRINGER;
        ARNOLD E. BERGQUIST; LAWRENCE E. BRANDT,
        REV. MSGR.; ROBERT L. BRUGGER, REV. MSGR.;
      DONALD M. CARLSON; DANIEL C. CARNEVAL, D.O.;
    STEPHANIE DOMITROVICH, HON.; THOMAS L. DOOLIN;
     JAMES J. DURATZ; ANTOINE M. GARIBALDI; THOMAS
       C. GUELCHER; WILLIAM M. HILBERT, SR.; BRIAN
         J. JACKMAN; JAMES W. KEIM, JR.; MARY RITA
          KUHN, SR., SSJ; THOMAS J. LOFTUS; ANNE C.
         MCCALLION; JOSEPH T. MESSINA; MICHAEL J.
     NUTTALL; JOHN E. PAGANIE; DENISE ILLIG ROBISON;
       JAMES J. RUTKOWSKI, JR.; JAMES A. SCHAFFNER;
           HELEN M. SCHILLING, M.D., D.D.S.; JOHN M.
         SCHULTZ, VERY REV.; ROBERT J. SMITH, REV.
           MSGR.; LAWRENCE T. SPEICE, REV. MSGR.;
      WILLIAM C. SPRINGER; JAMES G. TOOHEY; DONALD
     W. TRAUTMAN, BISHOP; ANASTASIA VALIMONT, SR.
  SSJ; RICARDA VINCENT, SR. SSJ; MELVIN WITHERSPOON;
ALL OTHER KNOWN AND UNKNOWN MEMBERS OF THE BOARD
     OF TRUSTEES OF GANNON UNIVERSITY DURING THE
     TENURE OF DONALD W. TRAUTMAN, as members of the
            Board of Trustees of Gannon University; DAVID
            RUBINO, MSGR., in their individual and official
             capacities; NICHOLAS ROUCH, REV., in their
                     individual and official capacities
                                  (D.C. Civ. No. 04-80)


                          SUR PETITION FOR REHEARING


                     Present: SCIRICA, Chief Judge,
      SLOVITER, McKEE, RENDELL, AMBRO, FUENTES, SMITH, FISHER,
             VAN ANTWERPEN and CHAGARES, Circuit Judges


             A majority of the active judges having voted, it is ordered that the petition

is GRANTED. The Clerk of this Court is directed to VACATE the judgment of this Court

filed May 24, 2006, and to refer the case to the panel for panel rehearing. Because Judge

Edward R. Becker has died and circumstances have arisen which require Judge Richard

L. Nygaard to recuse, Judge Morton I. Greenberg and Judge Robert E. Cowen, who were

selected by random lottery by the Clerk, are assigned with Judge D. Brooks Smith to a

panel to rehear and determine the case.


                                                 BY THE COURT,


                                                 /s/ Anthony J. Scirica
                                                 Chief Judge

Dated: June 20, 2006
tyw/cc: C. John Pleban, Esq.
        Evan C. Rudert, Esq.
        Kenneth W. Wargo, Esq.
        Frank L. Kroto Jr., Esq.
        Philip J. Murren, Esq.




                                            2